UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2341


CHARLENE E. TYLER,

                Plaintiff – Appellant,

          v.

PALMETTO GBA,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cv-01119-CMC)


Submitted:   May 24, 2010                 Decided:     June 15, 2010


Before NIEMEYER, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Toal, JOHNSON, TOAL & BATTISTE, P.A., Columbia, South
Carolina, for Appellant.     Kathryn Thomas, Fred A. Williams,
GIGNILLIAT, SAVITZ & BETTIS, L.L.P., Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charlene    E.   Tyler      appeals       the    district     court’s

judgment in Palmetto GBA’s favor on Tyler’s claim for severance

pay, brought pursuant to the Employee Retirement Income Security

Act of 1974, 29 U.S.C.A. §§ 1001 to 1461 (West 2008 & Supp.

2009).   We   have   reviewed   the       record   and    find   no   reversible

error.   Accordingly, we affirm the district court’s judgment.

See Tyler v. Palmetto GBA, No. 3:09-cv-01119-CMC (D.S.C. filed

Nov. 2, 2009, entered Nov. 3, 2009).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                      2